
	
		II
		110th CONGRESS
		2d Session
		H. R. 6146
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend title 28, United States Code, to
		  prohibit recognition and enforcement of foreign defamation
		  judgments.
	
	
		1.Findings; Purpose
			(a)FindingsCongress finds the following:
				(1)The first
			 amendment of the Constitution of the United States prohibits the abridgment of
			 freedom of speech.
				(2)Freedom of speech
			 is fundamental to the values of American democracy.
				(3)In light of the
			 constitutional protection our Nation affords to freedom of speech, the Supreme
			 Court has modified the elements of the common law tort of defamation to provide
			 more protection for defendants than would be available at common law, including
			 providing special protections for political speech.
				(4)The courts of
			 other countries, including those that otherwise share our Nation’s common law
			 and due process traditions, are not constrained by the first amendment and thus
			 may provide less protection to defamation defendants than our Constitution
			 requires.
				(5)While our Nation’s
			 courts will generally enforce foreign judgments as a matter of comity, comity
			 does not require that courts enforce foreign judgments that are repugnant to
			 our Nation’s fundamental constitutional values, in particular its strong
			 protection of the right to freedom of speech.
				(6)Our Nation’s
			 courts should only enforce foreign judgments as a matter of comity when such
			 foreign judgments are consistent with the right to freedom of speech.
				(b)PurposeThe purpose of this Act is to protect the
			 right to freedom of speech under the first amendment to the Constitution of the
			 United States from the potentially weakening effects of foreign judgments
			 concerning defamation.
			2.Recognition of
			 Foreign Defamation judgments
			(a)In
			 GeneralPart VI of title 28,
			 United States Code, is amended by adding at the end the following:
				
					181Foreign
				judgments
						
							Sec.
							4101. Recognition of foreign defamation judgments.
						
						4101.Recognition of
				foreign defamation judgments
							(a)First Amendment
				ConsiderationsNotwithstanding any other provision of
				Federal or State law, a domestic court shall not recognize or enforce a foreign
				judgment for defamation that is based upon a publication concerning a public
				figure or a matter of public concern unless the domestic court determines that
				the foreign judgment is consistent with the first amendment to the Constitution
				of the United States.
							(b)DefinitionsFor purposes of this section:
								(1)Domestic
				CourtThe term domestic
				court means a State court or a Federal court.
								(2)Foreign
				CourtThe term foreign
				court means a court, administrative body, or other tribunal of a foreign
				country.
								(3)Foreign
				judgmentThe term
				foreign judgment means a final judgment rendered by a foreign
				court.
								.
			(b)Clerical
			 AmendmentThe table of
			 chapters for part VI of title 28, United States Code, is amended by adding at
			 the end the following:
				
					
						181.Foreign
				  Judgments4101
					
					.
			
	
		
			Passed the House of
			 Representatives September 27, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
